Detailed Action
NOTICE OF PRE-AIA  OR AIA  STATUS
The present application is being examined under the pre-AIA  first to invent provisions.
RESPONSE TO AMENDMENT 
This Final Office action is responsive to the communication filed under 37 C.F.R. § 1.111 on May 6, 2022 (hereafter “Response”). The amendments to the claims are acknowledged and have been entered.
Claims 1, 7, 8, 14, 16, and 17 are now amended.
Claims 1, 4, 5, 7–9, 12–14, 16, and 17 are pending in the application. 
NOTICE OF NON-COMPLIANT INTERVIEW SUMMARY
The reply filed on May 6, 2022 is not fully responsive to the prior Office action because it fails to include a complete or accurate record of the substance of the January 25, 2022 interview. The Applicant alleges that its “separate record of the substance of the Interview is incorporated into the following remarks,” i.e., the remarks of the May 6, 2022 amendment. (See Response 8). However, that is not possible, given that (1) the January 25, 2022 interview concerned the subject matter filed in the January 7, 2022 request for continued examination, and not the new subject matter of the May 6 amendment, and (2) the Applicant’s interview summary also makes no mention of the Examiner’s Amendment presented during the January 7, 2022 interview.
Since the above-mentioned reply appears to be bona fide, applicant is given a shortened statutory period of TWO (2) MONTHS from the mailing date of this notice within which to supply the omission or correction in order to avoid abandonment. EXTENSIONS OF THIS TIME PERIOD MAY BE GRANTED UNDER 37 C.F.R. § 1.136(a) but in no case can any extension carry the date for reply to this letter beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. § 133).
RESPONSE TO ARGUMENTS
The rejection of claims 1, 4, 5, 7–9, 12–14, and 16 under pre-AIA  35 U.S.C. § 103(a) as being unpatentable over U.S. Patent Application Publication No. 2013/0215044 A1 (“Ahn”) in view of U.S. Patent Application Publication No. 2010/0026640 A1 (“Kim”) is hereby withdrawn in view of the present amendment.
The Applicant’s traversal of the rejection has been considered, but is not persuasive, because it never explains why this ground of rejection is believed to be erroneous. The only response that the Examiner can provide is a rejection that demonstrates why the newly added limitations fail to overcome this ground of rejection, because the Examiner cannot respond to an argument that has not been made. 
The Applicant is reminded that, under the Office’s rules, the Applicant cannot conduct prosecution by exclusively presenting arguments over the phone to avoid reducing those arguments to writing in the file wrapper. Specifically, the rules provide that “[a]n interview does not remove the necessity for reply to Office actions as specified in §§ 1.111 and 1.135,” 37 C.F.R. § 1.133(b) (emphasis added), and a reply as specified under § 1.111 “must also show how the amendments avoid such references or objections.” 37 C.F.R. § 1.111(c) (emphasis added). “A general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentlably distinguishes them from the references does not comply with the requirements of this section.” 37 C.F.R. § 1.111(b).
Moreover, claims 1, 4, 5, 8–9, 12–14, 16, and 17 are now rejected under pre-AIA  35 U.S.C. § 103(a) as being unpatentable over Ahn in view of U.S. Patent No. 7,472,357 B1 (“Satterfield”). The change in scope brought on by the amendment necessitated this new ground of rejection. 
In view of the foregoing, and since all of the claims stand rejected, the Applicant’s request for an allowance (Response 12) is respectfully denied.
CLAIM OBJECTIONS
The Examiner objects to claims 1, 7, and 14 for having the following informalities:
In claim 1, the phrase “detect a second touch input at the menu included the pop-up window” is missing a word (“in”). It should be amended as follows: “detect a second touch input at the menu included in the pop-up window”.
Claim 7 recites two additional instructions, but is missing a conjunction (i.e., either “or” or “and”) connecting the two additional instructions.
Claim 14 has a similar informality as claim 1. The phrase “detect a first short touch input at the pop-up window including a menu” is incorrect. It should be amended as follows: “detect a first short touch input at a menu included in the pop-up window 
Appropriate correction is required.
CLAIM REJECTIONS – 35 U.S.C. § 112(A)
The following is a quotation of 35 U.S.C. § 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
 The following is a quotation of 35 U.S.C. § 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.
 Claims 7–9, 12, 13, and 17 are rejected under 35 U.S.C. § 112(a) or 35 U.S.C. § 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 7
Claim 7 recites new matter because the written description fails to disclose using a “fourth touch input” as a trigger for the claimed device to reexamine a third touch input to see if it was different from a first input gesture.
In greater detail, claim 7 depends from claim 1, and therefore incorporates all of claim 1’s limitations by reference. 35 U.S.C. § 112(d). Therefore, when reading all of those incorporated elements together as a single claim, claim 7 recites the following combination of claim elements:
	detect a first touch input at the displayed icon, execute the application corresponding to the displayed icon, if the first touch input is identified as a first input gesture
	…
	while displaying the pop-up window and after the first touch input identified as the long touch gesture is released, detect a third touch input at the displayed icon, 
	execute the application corresponding to the displayed icon, if the third touch input is identified as the first input gesture
	detect a fourth touch input at the displayed pop-up window, 
	execute the application corresponding to the displayed icon, if the third touch input is identified as an input gesture different from the first input gesture.
(Claim 7, with limitations from parent claim 1 incorporated by reference).
By the plain language of claim 7, the specification needs to disclose that the following sequence of events are possible: while a pop-up window is displayed, detect a third input at a displayed icon outside the pop-up window. The third input does not necessarily do anything just yet, but rather, the device waits for a fourth touch input, and the fourth touch input triggers the device to examine the third touch input received prior to the fourth touch input to see if that previous input is a gesture that is “different from the first input gesture” (i.e., the gesture that would ordinarily execute the application had the pop-up window not been displayed). If so, then this particular combination of third and fourth inputs causes the application to be executed.
There is nothing in the specification or the figures that discloses this sequence of events, nor is there anything in the specification that even discloses the building blocks necessary to reach such a claim. For example, there is not even anything in the specification that describes a device receiving an input and then looking back at an input prior to the most recent input to see what the older input included.
Accordingly, since claim 7 is newly amended, the Applicant has not pointed to any part of the specification for support, and no part of the specification appears to support claim 7, claim 7 is rejected under 35 U.S.C. § 112(a) for reciting new matter.
Claim 8
The specification fails to disclose computer program instructions configured to “display a pop-up window adjacent to the displayed icon, the pop-up window including a menu having at least one item . . . detect a second touch input at a menu item of the at least one item, display a setting screen for setting the menu item [of the pop-up window], the setting screen indicating the configured setting of the menu item [of the pop-up window].”
Claim 8 is newly amended, the Applicant has not pointed to any part of the specification for support, and no part of the specification appears to support claim 8.
The Applicant perhaps confused the “menu” in step 211 of FIG. 2 with the “menu” of their claims. In claim 8, the “menu” refers to a menu displayed in a pop-up window. But in the disclosure, the “menu” mentioned in steps 209 or 211 of FIG. 2 do not refer to the pop-up menu; they refer to the original menu of displayed icons initially displayed, e.g., “quick panel 510” of FIG. 5.
Consequently, looking at FIG. 2, we see that the Applicant disclosed providing a gesture in the pop-up window corresponding to a specific icon (rather than a specific item inside the specific icon’s pop-up menu), and in response, displaying an environment setting mode (i.e. the claimed setting screen) for the specific icon as a whole, rather than an environment setting mode for a sub-item within the pop-up menu.
To help understand the problem, consider the following scenario: in FIG. 5C, controller 110 displays a pop-up window 501a adjacent to Wi-Fi icon 501, the pop-up window 501a including an item that displays a router currently connected to the terminal and a signal strength of the router. (Spec. ¶ 63). According to claim 8, a second touch input at the “iptime” menu item within pop-up window 501a shall “display a setting screen for setting the menu item,” i.e., a setting screen specifically for the “iptime” router. But that is not what the specification discloses. Instead, a when a touch input occurs in the pop-up window 501a, the controller 110 “and directly switches to the environment setting mode of the Wi-Fi menu 501 (as illustrated in FIG. 5B).” (Spec. ¶ 66) (emphasis added). Notably, the environment setting mode of the Wi-Fi menu 501 is not “a setting screen for setting the menu item;” rather, it is a setting screen for setting the Wi-Fi 501 as a whole.
Accordingly, since claim 8 is newly amended, the Applicant has not pointed to any part of the specification for support, and no part of the specification appears to support claim 8, claim 8 is rejected under 35 U.S.C. § 112(a) for reciting new matter.
Claims 9, 12, and 13
Claims 9, 12, and 13 depend from claim 8, and are therefore rejected by virtue of their incorporation of claim 8’s new matter.
Claim 17
The rejection for claim 17 is the same as for claim 8. The specification fails to disclose computer program instructions configured to detect a third short touch input at a portion of the display corresponding to a configured setting of the at least one item indicating the configured setting of the configurable settings included in the pop-up window, and then display a setting screen corresponding to that particularly selected setting. 
Claim 17 is newly amended, the Applicant has not pointed to any part of the specification for support, and no part of the specification appears to support claim 17.
Looking at FIG. 2, we see that the Applicant disclosed providing a gesture in the pop-up window in general corresponding to a specific icon (rather than a specific item inside the specific icon’s pop-up menu), and in response, displaying an environment setting mode (i.e. the claimed setting screen) for the specific icon as a whole, rather than an environment setting mode for a sub-item within the pop-up menu.
To help understand the problem, consider the following scenario: in FIG. 5C, controller 110 displays a pop-up window 501a adjacent to Wi-Fi icon 501, the pop-up window 501a including an item that displays a router currently connected to the terminal and a signal strength of the router. (Spec. ¶ 63). According to claim 17, a second touch input at the “iptime” menu item within pop-up window 501a shall “display a setting screen for setting the menu item,” i.e., a setting screen specifically for the “iptime” router. But that is not what the specification discloses. Instead, a when a touch input occurs in the pop-up window 501a, the controller 110 “and directly switches to the environment setting mode of the Wi-Fi menu 501 (as illustrated in FIG. 5B).” (Spec. ¶ 66) (emphasis added). Notably, the environment setting mode of the Wi-Fi menu 501 is not “a setting screen for setting the menu item;” rather, it is a setting screen for setting the Wi-Fi 501 as a whole.
Accordingly, since claim 17 is newly amended, the Applicant has not pointed to any part of the specification for support, and no part of the specification appears to support claim 17, claim 17 is rejected under 35 U.S.C. § 112(a) for reciting new matter.
CLAIM REJECTIONS – 35 U.S.C. § 103
The following is a quotation of pre-AIA  35 U.S.C. § 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.
Claims 1, 4, 5, 8, 9, 12–14, 16, and 17 are rejected under pre-AIA  35 U.S.C. § 103(a) as being unpatentable over U.S. Patent Application Publication No. 2013/0215044 A1 (“Ahn”) in view of U.S. Patent No. 7,472,357 B1 (“Satterfield”).
Claim 1 — First Ground of Rejection
Foreword from the Examiner: There are two separate features in the Satterfield reference that, when combined with Ahn, would have made claim 1 obvious at the time of the claimed invention. In the interest of clarity and compact prosecution, this Office Action rejects claim 1 twice: once based on the combination of Ahn with a first feature from the Satterfield reference, and once based on the combination of Ahn with a second feature from the Satterfield reference. 
Ahn teaches:
An apparatus comprising: a touch sensor; a display; at least one processor; and at least one memory 
“FIG. 1 illustrates an exemplary schematic block diagram of a mobile terminal according to one embodiment. The mobile terminal 100 may include a wireless communication unit 110, an audio/video (A/V) input unit 120, a user input unit 130, a sensing unit 140, an output unit 150, a memory 160, an interface unit 170, a controller 180, a power supply unit 190, and the like.” Ahn ¶ 25. 
The output unit 150 includes a display unit 150, which both displays images output by the controller 180, and further includes a touch sensor configured to convert changes of a pressure applied to a specific part of the display unit 151, or a capacitance occurring from a specific part of the display unit 151, into electric input signals. Ahn ¶ 37.
storing computer program instructions configured, if executed by the at least one processor, to cause the apparatus at least to: 
“Various embodiments described herein may be implemented in a medium that can be read by a computer or similar device using software, hardware, or any combination thereof . . . . The software modules may perform at least one function or operation described herein. Software codes can be implemented by a software application written in any suitable programming language. The software codes may be stored in the memory 160 and executed by the controller 180.” Ahn ¶ 46.
display an icon corresponding to an application on the display, 
“In operation S410, the mobile terminal according to one embodiment displays an object associated with an application.” Ahn ¶ 57. Specifically, as shown in FIG. 5A (a), object 210 is associated or linked with an application. Ahn ¶ 59.
wherein the application corresponding to the displayed icon is an application having settings.
“When the object is an icon, the object may comprise an image 210 associated with the application, as illustrated in FIG. 3(a) . . . . Accordingly, the property data or information of the object displayed on the idle screen, the home screen, and the menu screen may be changed or modified based on a selection by the user. In one embodiment, the property data may be a variety of information which includes information about the image, size, color, and/or sound associated with the object, the first page displayed when the application associated with the object is initially accessed, information relating to protection of privacy relating to the application use, the appearance of the object, and/or the method of accessing the application associated with the object.” Ahn ¶¶ 54–55.
detect a first touch input at the displayed icon, 
“In operation S420, the display unit 151 in FIG. 1 is operable or configured to receive a touch input, and the sensing unit 140 is operable or configured to sense the touch input on the object.” Ahn ¶ 57.
execute the application corresponding to the displayed icon, if the first touch input is identified as a first input gesture, 
“Next, in operation S430, based on the type of the touch input applied on the object, the controller 180 either executes the application associated with the object or initiates an edit mode for modifying the property data of the object.” Ahn ¶ 57. Specifically, “when the first type of touch input on an object 210 of the display unit is sensed as illustrated in FIG. 5A (a), the controller 180 executes the application associated with or linked to the object 210 in an execution screen 300, as illustrated in FIG. 5A (b).” Ahn ¶ 59.
display a pop-up window adjacent to the displayed icon, the pop-up window including a menu having at least one item indicating a 
In contrast to the first type of touch input, “when the second type of touch input is sensed on the object among the objects displayed on the display unit as illustrated in FIG. 5A (a), the controller 180 executes an edit mode to modify the property data of the object 210 in response to the second type of touch input.” Ahn ¶ 59. Specifically, the controller 180 initiates the edit mode in response to a long press touch input completing or lifting off the screen from object 210. Ahn ¶¶ 62 and 60
In one particular embodiment of the edit mode, “as in FIG. 7B (a), the edit screen may be displayed in a popup 402a window while the idle screen, home screen, or menu screen is displayed on the display unit 151.” Ahn ¶ 70. The edit screen in popup 402a window is shown to include at least five items (and therefore, “at least one”) corresponding to a setting associated with the application corresponding to the displayed icon, because each item corresponds to a different setting of how an icon associated with the application should be displayed.
Furthermore, FIG. 7B (a) clearly illustrates that the controller displays popup window 402a adjacent to object 210. See Ahn FIG. 7B (a).
while displaying the pop-up window and after the first touch input identified as the long touch gesture is released, detect a second touch input at the menu included the pop-up window, display a setting screen including at least one item indicating the configurable settings of the application corresponding to the displayed icon on the display, if the second touch input is identified as the first input gesture
“Further, as in FIG. 7B (b), the controller 180 displays the edit window 402b in full screen in response to the user selection thereof.” Ahn ¶ 70.
while displaying the pop-up window and after the first touch input identified as the long touch gesture is released, detect a third touch input at the displayed icon, 
While in the edit mode, the controller 180 detects “if the region of the object 210 which excludes the notification image 211 is touched.” Ahn ¶ 69.
and execute the application corresponding to the displayed icon, if the third touch input is identified as the first input gesture,
“The controller 180 displays the execution screen 300 of the application associated with or linked to the object 210 as in FIG. 6B (b) instead of the edit screen 400 if the region of the object 210 which excludes the notification image 211 is touched upon as in FIG. 6B (a).” Ahn ¶ 69.
Thus, the only difference between Ahn’s disclosure and the claimed invention is that the claimed invention is improved with technique of indicating an already-configured setting that was configured “based on a change in setting for at least one item indicating the configurable settings included in the setting screen.”
Satterfield, however, teaches computer program instructions configured, if executed by the at least one processor, to cause the apparatus at least to: 
display a pop-up window adjacent to the displayed icon, the pop-up window including a menu having at least one item indicating a configured setting of the configurable settings of the application corresponding to the displayed icon, 
“In response to the selection of one of the user interface controls 36A–36N” initially shown in FIG. 3, “the menu 38 shown in FIG. 4 will be displayed by the user interface control. The menu 38 includes menu items 42A–42F for modifying a color of the visual display provided by the selected user interface control. For instance, if the menu item 42A is selected, the visual display provided by the selected user interface control will be changed to the color red.” Satterfield col. 6 ll. 38–46. Notably, FIG. 4 further illustrates a box around menu item 42A, thereby indicating that its corresponding item has been configured to have the Red Flag setting.
while displaying the pop-up window and after the first touch input identified as the long touch gesture is released, detect a second touch input at the menu included the pop-up window, 
“The menu 38 also includes a menu item 42K for setting the status of a default visual display provided by the user interface control when the item is selected,” and Satterfield’s device detects “when the menu item 42K is selected.” Satterfield col. 7 ll. 12–14.
display a setting screen including at least one item indicating the configurable settings of the application corresponding to the displayed icon on the display, if the second touch input is identified as the first input gesture, 
“In particular, when the menu item 42K is selected, a submenu 40 is displayed including a number of menu items 44A–44N.” Satterfield col. 7 ll. 14–16.
wherein at least one item indicating a configured setting included in the pop-up window is changed based on a change in setting for at least one item indicating the configurable settings included in the setting screen
“Each of the menu items 44A-44N includes a selection indicating the color of the visual display provided by the user interface control when initially selected by a user. For instance, if the menu item 44A is selected, the visual display initially provided by the user interface control for a selected item will be in the color red. Similarly, the menu item 44B, when selected, will cause the visual display provided by the user interface control for a particular item to be in the color blue when initially selected.” Satterfield col. 7 ll. 16–24
It would have been obvious to one of ordinary skill in the art at the time of the claimed invention to follow Ahn’s suggestion of finding “different ways to define or configure the first and/or second types of touch input,” Ahn ¶ 60, by incorporating Satterfield’s series of menus 38 and 40 to further configure the available configured settings in the menu. 
This conclusion follows from the rationale that the use of a known technique to improve similar devices in the same way is prima facie obvious. MPEP § 2143 (subsection (II.)(C.)) (citing KSR Int’l Co. v. Teleflex, Inc., 550 U.S. 318, 417 (2007)). Pursuant to that rationale, the following findings and the preponderance of evidence thereof are noted:
(1) The prior art (Ahn) contained a “base” device according to the evidence presented in the claim mappings earlier in the rejection above. The claimed invention can be seen as an “improvement” for the reasons given by the Applicant on page 11 of the May 6, 2022 Response. That is, Ahn does not explicitly disclose indicating an already-configured setting that was configured “based on a change in setting for at least one item indicating the configurable settings included in the setting screen.”
(2) The prior art (Satterfield) contained a “comparable” device that is not the same as the base device. Satterfield is comparable to Ahn because both references concern software for producing and interacting with graphical user interfaces, although Satterfield’s graphical user interface controls settings for list items in general rather than application icons specifically. Satterfield has also been improved in the same way as the claimed invention, and the evidence for that finding is provided above in the rejection’s mapping of the claim elements to Satterfield’s disclosure.
(3) One of ordinary skill in the art could have applied the known “improvement” technique in the same way to the “base” by device, because Satterfield explicitly encourages the skilled artisan to apply its technique to any list of any kind of item, and that nothing in Satterfield’s disclosure “should be read as restricting the aspects of the invention to an application utilizing a list of e-mail items.” See Satterfield col. 5 ll. 53–61. 
The results—a user interface that is otherwise the same as Ahn’s except for the addition of the extra screen disclosed by Satterfield—would have been predictable to one of ordinary skill in the art, because all of the constituent components of the combination behave the same together as they do separately. That is, nothing about Satterfield’s additional screen affects the base user interface elements from Ahn’s disclosure, and nothing about Ahn’s user interface interferes with Satterfield’s additional screen; it is simply an additional screen. Consequently, there is nothing unexpected that happens as a result of this combination; the feature of one reference is simply added to the features of another.
Claim 1 — Second Ground of Rejection
Ahn teaches:
An apparatus comprising: a touch sensor; a display; at least one processor; and at least one memory 
“FIG. 1 illustrates an exemplary schematic block diagram of a mobile terminal according to one embodiment. The mobile terminal 100 may include a wireless communication unit 110, an audio/video (A/V) input unit 120, a user input unit 130, a sensing unit 140, an output unit 150, a memory 160, an interface unit 170, a controller 180, a power supply unit 190, and the like.” Ahn ¶ 25. 
The output unit 150 includes a display unit 150, which both displays images output by the controller 180, and further includes a touch sensor configured to convert changes of a pressure applied to a specific part of the display unit 151, or a capacitance occurring from a specific part of the display unit 151, into electric input signals. Ahn ¶ 37.
storing computer program instructions configured, if executed by the at least one processor, to cause the apparatus at least to: 
“Various embodiments described herein may be implemented in a medium that can be read by a computer or similar device using software, hardware, or any combination thereof . . . . The software modules may perform at least one function or operation described herein. Software codes can be implemented by a software application written in any suitable programming language. The software codes may be stored in the memory 160 and executed by the controller 180.” Ahn ¶ 46.
display an icon corresponding to an application on the display, 
“In operation S410, the mobile terminal according to one embodiment displays an object associated with an application.” Ahn ¶ 57. Specifically, as shown in FIG. 5A (a), object 210 is associated or linked with an application. Ahn ¶ 59.
wherein the application corresponding to the displayed icon is an application having settings.
“When the object is an icon, the object may comprise an image 210 associated with the application, as illustrated in FIG. 3(a) . . . . Accordingly, the property data or information of the object displayed on the idle screen, the home screen, and the menu screen may be changed or modified based on a selection by the user. In one embodiment, the property data may be a variety of information which includes information about the image, size, color, and/or sound associated with the object, the first page displayed when the application associated with the object is initially accessed, information relating to protection of privacy relating to the application use, the appearance of the object, and/or the method of accessing the application associated with the object.” Ahn ¶¶ 54–55.
detect a first touch input at the displayed icon, 
“In operation S420, the display unit 151 in FIG. 1 is operable or configured to receive a touch input, and the sensing unit 140 is operable or configured to sense the touch input on the object.” Ahn ¶ 57.
execute the application corresponding to the displayed icon, if the first touch input is identified as a first input gesture, 
“Next, in operation S430, based on the type of the touch input applied on the object, the controller 180 either executes the application associated with the object or initiates an edit mode for modifying the property data of the object.” Ahn ¶ 57. Specifically, “when the first type of touch input on an object 210 of the display unit is sensed as illustrated in FIG. 5A (a), the controller 180 executes the application associated with or linked to the object 210 in an execution screen 300, as illustrated in FIG. 5A (b).” Ahn ¶ 59.
display a pop-up window adjacent to the displayed icon, the pop-up window including a menu having at least one item indicating a 
In contrast to the first type of touch input, “when the second type of touch input is sensed on the object among the objects displayed on the display unit as illustrated in FIG. 5A (a), the controller 180 executes an edit mode to modify the property data of the object 210 in response to the second type of touch input.” Ahn ¶ 59. Specifically, the controller 180 initiates the edit mode in response to a long press touch input completing or lifting off the screen from object 210. Ahn ¶¶ 62 and 60
In one particular embodiment of the edit mode, “as in FIG. 7B (a), the edit screen may be displayed in a popup 402a window while the idle screen, home screen, or menu screen is displayed on the display unit 151.” Ahn ¶ 70. The edit screen in popup 402a window is shown to include at least five items (and therefore, “at least one”) corresponding to a setting associated with the application corresponding to the displayed icon, because each item corresponds to a different setting of how an icon associated with the application should be displayed.
Furthermore, FIG. 7B (a) clearly illustrates that the controller displays popup window 402a adjacent to object 210. See Ahn FIG. 7B (a).
while displaying the pop-up window and after the first touch input identified as the long touch gesture is released, detect a second touch input at the menu included the pop-up window, display a setting screen including at least one item indicating the configurable settings of the application corresponding to the displayed icon on the display, if the second touch input is identified as the first input gesture
“Further, as in FIG. 7B (b), the controller 180 displays the edit window 402b in full screen in response to the user selection thereof.” Ahn ¶ 70.
while displaying the pop-up window and after the first touch input identified as the long touch gesture is released, detect a third touch input at the displayed icon, 
While in the edit mode, the controller 180 detects “if the region of the object 210 which excludes the notification image 211 is touched.” Ahn ¶ 69.
and execute the application corresponding to the displayed icon, if the third touch input is identified as the first input gesture,
“The controller 180 displays the execution screen 300 of the application associated with or linked to the object 210 as in FIG. 6B (b) instead of the edit screen 400 if the region of the object 210 which excludes the notification image 211 is touched upon as in FIG. 6B (a).” Ahn ¶ 69.
Thus, the only difference between Ahn’s disclosure and the claimed invention is that the claimed invention is improved with technique of indicating an already-configured setting that was configured “based on a change in setting for at least one item indicating the configurable settings included in the setting screen.”
Satterfield, however, teaches computer program instructions configured, if executed by the at least one processor, to cause the apparatus at least to: 
display a pop-up window adjacent to the displayed icon, the pop-up window including a menu having at least one item indicating a configured setting of the configurable settings of the application corresponding to the displayed icon, 
“In response to the selection of one of the user interface controls 36A–36N” initially shown in FIG. 3, “the menu 38 shown in FIG. 4 will be displayed by the user interface control. The menu 38 includes menu items 42A–42F for modifying a color of the visual display provided by the selected user interface control. For instance, if the menu item 42A is selected, the visual display provided by the selected user interface control will be changed to the color red.” Satterfield col. 6 ll. 38–46. Notably, FIG. 4 further illustrates a box around menu item 42A, thereby indicating that its corresponding item has been configured to have the Red Flag setting.
while displaying the pop-up window and after the first touch input identified as the long touch gesture is released, detect a second touch input at the menu included the pop-up window, 
“The menu 38 also includes a menu item 42H for adding a reminder to the selected item,” and Satterfield’s device is configured to detect a “selection of the menu item 42H.” Satterfield col. 6 ll. 59–61. 
display a setting screen including at least one item indicating the configurable settings of the application corresponding to the displayed icon on the display, if the second touch input is identified as the first input gesture, 
“In response to the selection of the menu item 42H, a user interface dialog box is provided by the user interface control.” Satterfield col. 6 ll. 60–62.
wherein at least one item indicating a configured setting included in the pop-up window is changed based on a change in setting for at least one item indicating the configurable settings included in the setting screen
“Utilizing this dialog box, a user can specify parameters associated with the reminder, such as a time and date for completion of the selected item. Additional details regarding the provision of a reminder and a user interface dialog box for receiving reminder parameters are provided below with respect to FIG. 6.” Satterfield col. 6 ll. 62–67.
It would have been obvious to one of ordinary skill in the art at the time of the claimed invention to follow Ahn’s suggestion of finding “different ways to define or configure the first and/or second types of touch input,” Ahn ¶ 60, by incorporating Satterfield’s series of menus 38 and 40 to further configure the available configured settings in the menu. 
This conclusion follows from the rationale that the use of a known technique to improve similar devices in the same way is prima facie obvious. MPEP § 2143 (subsection (II.)(C.)) (citing KSR Int’l Co. v. Teleflex, Inc., 550 U.S. 318, 417 (2007)). Pursuant to that rationale, the following findings and the preponderance of evidence thereof are noted:
(1) The prior art (Ahn) contained a “base” device according to the evidence presented in the claim mappings earlier in the rejection above. The claimed invention can be seen as an “improvement” for the reasons given by the Applicant on page 11 of the May 6, 2022 Response. That is, Ahn does not explicitly disclose indicating an already-configured setting that was configured “based on a change in setting for at least one item indicating the configurable settings included in the setting screen.”
(2) The prior art (Satterfield) contained a “comparable” device that is not the same as the base device. Satterfield is comparable to Ahn because both references concern software for producing and interacting with graphical user interfaces, although Satterfield’s graphical user interface controls settings for list items in general rather than application icons specifically. Satterfield has also been improved in the same way as the claimed invention, and the evidence for that finding is provided above in the rejection’s mapping of the claim elements to Satterfield’s disclosure.
(3) One of ordinary skill in the art could have applied the known “improvement” technique in the same way to the “base” by device, because Satterfield explicitly encourages the skilled artisan to apply its technique to any list of any kind of item, and that nothing in Satterfield’s disclosure “should be read as restricting the aspects of the invention to an application utilizing a list of e-mail items.” See Satterfield col. 5 ll. 53–61. 
The results—a user interface that is otherwise the same as Ahn’s except for the addition of the extra screen disclosed by Satterfield—would have been predictable to one of ordinary skill in the art, because all of the constituent components of the combination behave the same together as they do separately. That is, nothing about Satterfield’s additional screen affects the base user interface elements from Ahn’s disclosure, and nothing about Ahn’s user interface interferes with Satterfield’s additional screen; it is simply an additional screen. Consequently, there is nothing unexpected that happens as a result of this combination; the feature of one reference is simply added to the features of another.
Claim 4
Ahn teaches the apparatus of claim 1, wherein, 
to execute the application corresponding to the displayed icon, if the first touch input is identified as the first input gesture, the computer program instructions are further configured, if executed by the at least one processor, to cause the apparatus to:
	 initiate a timer upon detecting the first touch input, and execute the application corresponding to the displayed icon if the first touch input is maintained for a first time duration based on the timer. 
“In one embodiment, the first type of touch input comprises a single touch or tap which lasts less than a predetermined amount of time, and the second type of touch input comprises a long or long press touch which lasts more than the predetermined amount of time.” Ahn ¶ 59. “That is, the controller 180 may execute different features base on the lasting time of the touch input on the object. In such case, the controller 180 counts the time during which the touch input is maintained on the object, and different commands may be generated when the touch input is lifted or released from the object based on the measured duration of time.” Ahn ¶ 60.
Claim 5
Ahn teaches the apparatus of claim 4, wherein, 
to display the pop-up window including the menu having at least one item indicating a configured setting of the configurable settings of the application corresponding to the displayed icon, if the first touch input is identified as the long touch gesture, the computer program instructions are further configured, if executed by the at least one processor, to cause the apparatus to: 
	display the pop-up window including the menu having the at least one item indicating the configured setting of the configurable settings of the application corresponding to the displayed icon if the first touch input is maintained for a second time duration. 
“In one embodiment, the first type of touch input comprises a single touch or tap which lasts less than a predetermined amount of time, and the second type of touch input comprises a long or long press touch which lasts more than the predetermined amount of time.” Ahn ¶ 59. “That is, the controller 180 may execute different features base on the lasting time of the touch input on the object. In such case, the controller 180 counts the time during which the touch input is maintained on the object, and different commands may be generated when the touch input is lifted or released from the object based on the measured duration of time.” Ahn ¶ 60. Recall that “when the second type of touch input is sensed on the object among the objects displayed on the display unit as illustrated in FIG. 5A (a), the controller 180 executes an edit mode to modify the property data of the object 210 in response to the second type of touch input, as illustrated in FIG. 5A (c).” Ahn ¶ 59. 
Claim 8
Ahn teaches:
An apparatus comprising: a touch sensor; a display; at least one processor; and at least one memory 
“FIG. 1 illustrates an exemplary schematic block diagram of a mobile terminal according to one embodiment. The mobile terminal 100 may include a wireless communication unit 110, an audio/video (A/V) input unit 120, a user input unit 130, a sensing unit 140, an output unit 150, a memory 160, an interface unit 170, a controller 180, a power supply unit 190, and the like.” Ahn ¶ 25. 
The output unit 150 includes a display unit 150, which both displays images output by the controller 180, and further includes a touch sensor configured to convert changes of a pressure applied to a specific part of the display unit 151, or a capacitance occurring from a specific part of the display unit 151, into electric input signals. Ahn ¶ 37.
storing computer program instructions configured, if executed by the at least one processor, to cause the apparatus at least to: 
“Various embodiments described herein may be implemented in a medium that can be read by a computer or similar device using software, hardware, or any combination thereof . . . . The software modules may perform at least one function or operation described herein. Software codes can be implemented by a software application written in any suitable programming language. The software codes may be stored in the memory 160 and executed by the controller 180.” Ahn ¶ 46.
display an icon corresponding to an application on the display, 
“In operation S410, the mobile terminal according to one embodiment displays an object associated with an application.” Ahn ¶ 57. Specifically, as shown in FIG. 5A (a), object 210 is associated or linked with an application. Ahn ¶ 59.
wherein the application corresponding to the displayed icon is an application having configurable settings,
“When the object is an icon, the object may comprise an image 210 associated with the application, as illustrated in FIG. 3(a) . . . . Accordingly, the property data or information of the object displayed on the idle screen, the home screen, and the menu screen may be changed or modified based on a selection by the user. In one embodiment, the property data may be a variety of information which includes information about the image, size, color, and/or sound associated with the object, the first page displayed when the application associated with the object is initially accessed, information relating to protection of privacy relating to the application use, the appearance of the object, and/or the method of accessing the application associated with the object.” Ahn ¶¶ 54–55.
detect a first touch input at a portion of the display corresponding to the displayed icon, 
“In operation S420, the display unit 151 in FIG. 1 is operable or configured to receive a touch input, and the sensing unit 140 is operable or configured to sense the touch input on the object.” Ahn ¶ 57.
execute an application corresponding to the displayed icon, if the first touch input is identified as a short touch, 
“Next, in operation S430, based on the type of the touch input applied on the object, the controller 180 either executes the application associated with the object or initiates an edit mode for modifying the property data of the object.” Ahn ¶ 57. Specifically, “when the first type of touch input on an object 210 of the display unit is sensed as illustrated in FIG. 5A (a), the controller 180 executes the application associated with or linked to the object 210 in an execution screen 300, as illustrated in FIG. 5A (b).” Ahn ¶ 59.
display a pop-up window, adjacent to the displayed icon, the pop-up window including a menu having at least one item indicating a 
In contrast to the first type of touch input, “when the second type of touch input is sensed on the object among the objects displayed on the display unit as illustrated in FIG. 5A (a), the controller 180 executes an edit mode to modify the property data of the object 210 in response to the second type of touch input.” Ahn ¶ 59. Specifically, the controller 180 initiates the edit mode in response to a long press touch input completing or lifting off the screen from object 210. Ahn ¶¶ 62 and 60
In one particular embodiment of the edit mode, “as in FIG. 7B (a), the edit screen may be displayed in a popup 402a window while the idle screen, home screen, or menu screen is displayed on the display unit 151.” Ahn ¶ 70. The edit screen in popup 402a window is shown to include at least five items (and therefore, “at least one”) “corresponding to configurable setting associated with the application corresponding to the displayed icon,” because each item corresponds to a different setting of how an icon associated with the application should be displayed.
Furthermore, FIG. 7B (a) clearly illustrates that the controller displays popup window 402a adjacent to object 210. See Ahn FIG. 7B (a).
while displaying the pop-up window and after the first touch input identified as the long touch is released, detect a second touch input at a menu 
“Further, as in FIG. 7B (b), the controller 180 displays the edit window 402b in full screen in response to the user selection thereof.” Ahn ¶ 70.
while displaying the pop-up window and after the first touch input that is a long touch is released, detect a third touch input at the displayed icon, 
Finally, as shown in FIG. 6B (a), while displaying the notification image 211—which was displayed after the long press touch input lifted off the screen—the controller 180 detects “if the region of the object 210 which excludes the notification image 211 is touched upon as in FIG. 6B (a).” Ahn ¶ 69.
and execute the application corresponding to the displayed icon, if the third touch input is the short touch,
“The controller 180 displays the execution screen 300 of the application associated with or linked to the object 210 as in FIG. 6B (b) instead of the edit screen 400 if the region of the object 210 which excludes the notification image 211 is touched upon as in FIG. 6B (a).” Ahn ¶ 69.
Ahn differs from the claimed invention in that: (1) Ahn does not specify whether its analogous second touch input is received “at a menu item” (Ahn merely discloses receiving the second touch input at the menu in general), and (2) Ahn does not specify whether or not its analogous setting screen (FIG. 7B(b)) has “at least one item indicating a configured setting included in the pop-up window [that is] changed based on a change in setting for at least one item indicating the configurable settings included the setting screen.”
Satterfield, however, teaches computer program instructions configured, if executed by the at least one processor, to cause the apparatus at least to: 
display a pop-up window, adjacent to the displayed icon, the pop-up window including a menu having at least one item indicating a configured setting of the configurable settings of the application, if the first touch input is identified as a long touch, 
“In response to the selection of one of the user interface controls 36A–36N” initially shown in FIG. 3, “the menu 38 shown in FIG. 4 will be displayed by the user interface control. The menu 38 includes menu items 42A–42F for modifying a color of the visual display provided by the selected user interface control. For instance, if the menu item 42A is selected, the visual display provided by the selected user interface control will be changed to the color red.” Satterfield col. 6 ll. 38–46. Notably, FIG. 4 further illustrates a box around menu item 42A, thereby indicating that its corresponding item has been configured to have the Red Flag setting.
while displaying the pop-up window and after the first touch input identified as the long touch is released, detect a second touch input at a menu item of the at least one item, 
“The menu 38 also includes a menu item 42K for setting the status of a default visual display provided by the user interface control when the item is selected,” and Satterfield’s device detects “when the menu item 42K is selected.” Satterfield col. 7 ll. 12–14.
display a setting screen for setting the menu item, the setting screen indicating the configured setting of the menu item, if the second touch input is the short touch, 
“In particular, when the menu item 42K is selected, a submenu 40 is displayed including a number of menu items 44A–44N.” Satterfield col. 7 ll. 14–16.
wherein at least one item indicating a configured setting included in the pop-up window is changed based on a change in setting for at least one item indicating the configurable settings included the setting screen,
“Each of the menu items 44A-44N includes a selection indicating the color of the visual display provided by the user interface control when initially selected by a user. For instance, if the menu item 44A is selected, the visual display initially provided by the user interface control for a selected item will be in the color red. Similarly, the menu item 44B, when selected, will cause the visual display provided by the user interface control for a particular item to be in the color blue when initially selected.” Satterfield col. 7 ll. 16–24
It would have been obvious to one of ordinary skill in the art at the time of the claimed invention to follow Ahn’s suggestion of finding “different ways to define or configure the first and/or second types of touch input,” Ahn ¶ 60, by incorporating Satterfield’s series of menus 38 and 40 to further configure the available configured settings in the menu. 
This conclusion follows from the rationale that the use of a known technique to improve similar devices in the same way is prima facie obvious. MPEP § 2143 (subsection (II.)(C.)) (citing KSR Int’l Co. v. Teleflex, Inc., 550 U.S. 318, 417 (2007)). Pursuant to that rationale, the following findings and the preponderance of evidence thereof are noted:
(1) The prior art (Ahn) contained a “base” device according to the evidence presented in the claim mappings earlier in the rejection above. The claimed invention can be seen as an “improvement” for the reasons given by the Applicant on page 11 of the May 6, 2022 Response. That is, Ahn does not explicitly disclose indicating an already-configured setting that was configured “based on a change in setting for at least one item indicating the configurable settings included in the setting screen.”
(2) The prior art (Satterfield) contained a “comparable” device that is not the same as the base device. Satterfield is comparable to Ahn because both references concern software for producing and interacting with graphical user interfaces, although Satterfield’s graphical user interface controls settings for list items in general rather than application icons specifically. Satterfield has also been improved in the same way as the claimed invention, and the evidence for that finding is provided above in the rejection’s mapping of the claim elements to Satterfield’s disclosure.
(3) One of ordinary skill in the art could have applied the known “improvement” technique in the same way to the “base” by device, because Satterfield explicitly encourages the skilled artisan to apply its technique to any list of any kind of item, and that nothing in Satterfield’s disclosure “should be read as restricting the aspects of the invention to an application utilizing a list of e-mail items.” See Satterfield col. 5 ll. 53–61. 
The results—a user interface that is otherwise the same as Ahn’s except for the addition of the extra screen disclosed by Satterfield—would have been predictable to one of ordinary skill in the art, because all of the constituent components of the combination behave the same together as they do separately. That is, nothing about Satterfield’s additional screen affects the base user interface elements from Ahn’s disclosure, and nothing about Ahn’s user interface interferes with Satterfield’s additional screen; it is simply an additional screen. Consequently, there is nothing unexpected that happens as a result of this combination; the feature of one reference is simply added to the features of another.
Claim 9
Ahn teaches the apparatus of claim 8, 
wherein the displayed icon is initially displayed in a first mode in which a setting with respect to a user interface is not supported, 
As shown in FIGS. 5A and 5C (a), icon 210 is initially display in a normal mode in which the notification image 211 is not accessible for selection. See Ahn FIGS. 5A, 5C, and ¶¶ 57–58.
and wherein the at least one processor is further configured to: based at least in part on the detecting of the first touch input corresponding to a long touch at the portion of the display corresponding to the displayed icon, display the user interface in a second mode in which the setting with respect to the user interface is supported. 
“As illustrated in FIG. 5C (a) when a long press touch input is applied on the object 210 among the objects displayed on the display unit 151 and the long press touch input is completed or lifted off from the object 210 as in FIG. 5C (b), the controller 180 may execute the edit mode where the object 210 may change its property data, as illustrated in FIG. 5C (c).” Ahn ¶ 64.
Claim 12
Ahn teaches the apparatus of claim 8, wherein, 
to execute the application corresponding to the displayed icon, if the first touch input is the short touch, the computer program instructions are further configured, if executed by the at least one processor, to cause the apparatus to: 
	initiate a timer upon detecting the first touch input, and execute the application corresponding to the displayed icon if the first touch input is maintained for a first time duration based on the timer. 
“In one embodiment, the first type of touch input comprises a single touch or tap which lasts less than a predetermined amount of time, and the second type of touch input comprises a long or long press touch which lasts more than the predetermined amount of time.” Ahn ¶ 59. “That is, the controller 180 may execute different features base on the lasting time of the touch input on the object. In such case, the controller 180 counts the time during which the touch input is maintained on the object, and different commands may be generated when the touch input is lifted or released from the object based on the measured duration of time.” Ahn ¶ 60.
Claim 13
Ahn teaches the apparatus of claim 12, wherein, 
to display the pop-up window including the menu having at least one item indicating a configured setting of the configurable settings of the application corresponding to the displayed icon, if the first touch input is the long touch, the computer program instructions are further configured, if executed by the at least one processor, to cause the apparatus to: 
	display the pop-up window including the menu having the at least one item indicating the configured setting of the configurable settings the application if the first touch input is maintained for a second time duration. 
“In one embodiment, the first type of touch input comprises a single touch or tap which lasts less than a predetermined amount of time, and the second type of touch input comprises a long or long press touch which lasts more than the predetermined amount of time.” Ahn ¶ 59. “That is, the controller 180 may execute different features base on the lasting time of the touch input on the object. In such case, the controller 180 counts the time during which the touch input is maintained on the object, and different commands may be generated when the touch input is lifted or released from the object based on the measured duration of time.” Ahn ¶ 60. Recall that “when the second type of touch input is sensed on the object among the objects displayed on the display unit as illustrated in FIG. 5A (a), the controller 180 executes an edit mode to modify the property data of the object 210 in response to the second type of touch input, as illustrated in FIG. 5A (c).” Ahn ¶ 59. 
Claim 14
Ahn teaches:
An apparatus comprising: a touch sensor; a display; at least one processor; and at least one memory 
“FIG. 1 illustrates an exemplary schematic block diagram of a mobile terminal according to one embodiment. The mobile terminal 100 may include a wireless communication unit 110, an audio/video (A/V) input unit 120, a user input unit 130, a sensing unit 140, an output unit 150, a memory 160, an interface unit 170, a controller 180, a power supply unit 190, and the like.” Ahn ¶ 25. 
The output unit 150 includes a display unit 150, which both displays images output by the controller 180, and further includes a touch sensor configured to convert changes of a pressure applied to a specific part of the display unit 151, or a capacitance occurring from a specific part of the display unit 151, into electric input signals. Ahn ¶ 37.
storing computer program instructions configured, if executed by the at least one processor, to cause the apparatus at least to: 
“Various embodiments described herein may be implemented in a medium that can be read by a computer or similar device using software, hardware, or any combination thereof . . . . The software modules may perform at least one function or operation described herein. Software codes can be implemented by a software application written in any suitable programming language. The software codes may be stored in the memory 160 and executed by the controller 180.” Ahn ¶ 46.
display an icon corresponding to an application on the display, 
“In operation S410, the mobile terminal according to one embodiment displays an object associated with an application.” Ahn ¶ 57. Specifically, as shown in FIG. 5A (a), object 210 corresponds to an application. Ahn ¶ 59.
wherein the application corresponding to the displayed icon is an application having settings,
“When the object is an icon, the object may comprise an image 210 associated with the application, as illustrated in FIG. 3(a) . . . . Accordingly, the property data or information of the object displayed on the idle screen, the home screen, and the menu screen may be changed or modified based on a selection by the user. In one embodiment, the property data may be a variety of information which includes information about the image, size, color, and/or sound associated with the object, the first page displayed when the application associated with the object is initially accessed, information relating to protection of privacy relating to the application use, the appearance of the object, and/or the method of accessing the application associated with the object.” Ahn ¶¶ 54–55.
detect a long touch input at a portion of the display corresponding to the displayed icon, 
“In operation S420, the display unit 151 in FIG. 1 is operable or configured to receive a touch input, and the sensing unit 140 is operable or configured to sense the touch input on the object.” Ahn ¶ 57. As step S430 indicates, the touch input applied to the object will be one of multiple different types of touch inputs. Ahn ¶ 57. “In one embodiment, the first type of touch input comprises a single touch or tap which lasts less than a predetermined amount of time, and the second type of touch input comprises a long or long press touch which lasts more than the predetermined amount of time.” Ahn ¶ 59.
display a pop-up window adjacent to the displayed icon, the pop-up window associated with the application corresponding to the displayed icon upon detecting the long touch input, 
“Next, in operation S430, based on the type of the touch input applied on the object, the controller 180 either executes the application associated with the object or initiates an edit mode for modifying the property data of the object based.” Ahn ¶ 59. Specifically, “the controller 180 executes the edit mode based on a touch input configured to initiate the edit mode (e.g., the long press touch input) on the object 210 displayed on the display unit.” Ahn ¶ 68. 
In one particular embodiment of the edit mode, “as in FIG. 7B (a), the edit screen may be displayed in a popup 402a window while the idle screen, home screen, or menu screen is displayed on the display unit 151.” Ahn ¶ 70. Furthermore, FIG. 7B (a) clearly illustrates that the controller displays popup window 402a adjacent to object 210. See Ahn FIG. 7B (a).
display, as at least part of the pop-up window, a user interface in a setting mode in which at least one item indicating a 
The edit screen in popup 402a window is shown to include at least five items (and therefore, “at least one”) corresponding to a setting associated with the application corresponding to the displayed icon, because each item corresponds to a different setting of how an icon associated with the application should be displayed.
while displaying the pop-up window and after the long touch input is released, detect a first short touch input at the pop-up window including a menu, display a setting screen including at least one item indicating the configurable settings of the application corresponding to the displayed icon on the display, based on the detected first short touch input,
“Further, as in FIG. 7B (b), the controller 180 displays the edit window 402b in full screen in response to the user selection thereof.” Ahn ¶ 70.
while displaying the pop-up window and after the long touch input is released, detect a second short touch input at the portion of the display corresponding to the displayed icon,
While in the edit mode, the controller 180 detects “if the region of the object 210 which excludes the notification image 211 is touched.” Ahn ¶ 69.
and execute the application corresponding to the displayed icon based on the detected second short touch input. 
“The controller 180 displays the execution screen 300 of the application associated with or linked to the object 210 as in FIG. 6B (b) instead of the edit screen 400 if the region of the object 210 which excludes the notification image 211 is touched upon as in FIG. 6B (a).” Ahn ¶ 69.
Thus, the only difference between Ahn’s disclosure and the claimed invention is that the claimed invention is improved with technique of indicating an already-configured setting that was configured “based on a change in setting for at least one item indicating the configurable settings included in the setting screen.”
Satterfield, however, teaches computer program instructions configured, if executed by the at least one processor, to cause the apparatus at least to: 
display a pop-up window adjacent to the displayed icon, the pop-up window associated with the application corresponding to the displayed icon 
“In response to the selection of one of the user interface controls 36A–36N” initially shown in FIG. 3, “the menu 38 shown in FIG. 4 will be displayed by the user interface control.” Satterfield col. 6 ll. 38–46.
display, as at least part of the pop-up window, a user interface in a setting mode in which at least one item indicating a configured setting of the configurable settings of the application corresponding to the displayed icon can be modified, 
“The menu 38 includes menu items 42A–42F for modifying a color of the visual display provided by the selected user interface control. For instance, if the menu item 42A is selected, the visual display provided by the selected user interface control will be changed to the color red.” Satterfield col. 6 ll. 38–46. Notably, FIG. 4 further illustrates a box around menu item 42A, thereby indicating that its corresponding item has been configured to have the Red Flag setting.
while displaying the pop-up window and after the long touch input is released, detect a first short touch input at the pop-up window including a menu,
“The menu 38 also includes a menu item 42K for setting the status of a default visual display provided by the user interface control when the item is selected,” and Satterfield’s device detects “when the menu item 42K is selected.” Satterfield col. 7 ll. 12–14.
display a setting screen including at least one item indicating the configurable settings of the application corresponding to the displayed icon on the display, if the second touch input is identified as the first input gesture, wherein at least one item indicating a configured setting included in the pop-up window is changed based on a change in setting for at least one item indicating the configurable settings included in the setting screen
“In particular, when the menu item 42K is selected, a submenu 40 is displayed including a number of menu items 44A–44N.” Satterfield col. 7 ll. 14–16. “Each of the menu items 44A–44N includes a selection indicating the color of the visual display provided by the user interface control when initially selected by a user. For instance, if the menu item 44A is selected, the visual display initially provided by the user interface control for a selected item will be in the color red. Similarly, the menu item 44B, when selected, will cause the visual display provided by the user interface control for a particular item to be in the color blue when initially selected.” Satterfield col. 7 ll. 16–24
It would have been obvious to one of ordinary skill in the art at the time of the claimed invention to follow Ahn’s suggestion of finding “different ways to define or configure the first and/or second types of touch input,” Ahn ¶ 60, by incorporating Satterfield’s series of menus 38 and 40 to further configure the available configured settings in the menu. 
This conclusion follows from the rationale that the use of a known technique to improve similar devices in the same way is prima facie obvious. MPEP § 2143 (subsection (II.)(C.)) (citing KSR Int’l Co. v. Teleflex, Inc., 550 U.S. 318, 417 (2007)). Pursuant to that rationale, the following findings and the preponderance of evidence thereof are noted:
(1) The prior art (Ahn) contained a “base” device according to the evidence presented in the claim mappings earlier in the rejection above. The claimed invention can be seen as an “improvement” for the reasons given by the Applicant on page 11 of the May 6, 2022 Response. That is, Ahn does not explicitly disclose indicating an already-configured setting that was configured “based on a change in setting for at least one item indicating the configurable settings included in the setting screen.”
(2) The prior art (Satterfield) contained a “comparable” device that is not the same as the base device. Satterfield is comparable to Ahn because both references concern software for producing and interacting with graphical user interfaces, although Satterfield’s graphical user interface controls settings for list items in general rather than application icons specifically. Satterfield has also been improved in the same way as the claimed invention, and the evidence for that finding is provided above in the rejection’s mapping of the claim elements to Satterfield’s disclosure.
(3) One of ordinary skill in the art could have applied the known “improvement” technique in the same way to the “base” by device, because Satterfield explicitly encourages the skilled artisan to apply its technique to any list of any kind of item, and that nothing in Satterfield’s disclosure “should be read as restricting the aspects of the invention to an application utilizing a list of e-mail items.” See Satterfield col. 5 ll. 53–61. 
The results—a user interface that is otherwise the same as Ahn’s except for the addition of the extra screen disclosed by Satterfield—would have been predictable to one of ordinary skill in the art, because all of the constituent components of the combination behave the same together as they do separately. That is, nothing about Satterfield’s additional screen affects the base user interface elements from Ahn’s disclosure, and nothing about Ahn’s user interface interferes with Satterfield’s additional screen; it is simply an additional screen. Consequently, there is nothing unexpected that happens as a result of this combination; the feature of one reference is simply added to the features of another.
Claim 16
Ahn teaches the apparatus of claim 14, wherein, to detect the long touch input at a portion of the display corresponding to the displayed icon, the computer program instructions are further configured, if executed by the at least one processor, to cause the apparatus to: 
initiate a timer upon detecting a touch input, and determine that the touch input is a long touch input if the touch input is maintained for a first time duration based on the timer. 
“In one embodiment, the first type of touch input comprises a single touch or tap which lasts less than a predetermined amount of time, and the second type of touch input comprises a long or long press touch which lasts more than the predetermined amount of time.” Ahn ¶ 59. “That is, the controller 180 may execute different features base on the lasting time of the touch input on the object. In such case, the controller 180 counts the time during which the touch input is maintained on the object, and different commands may be generated when the touch input is lifted or released from the object based on the measured duration of time.” Ahn ¶ 60.
Claim 17
Ahn, as combined with Satterfield, teaches the apparatus of claim 14. Satterfield further teaches, or at least suggests, computer program instructions, wherein the computer program instructions are further configured, if executed by the at least one processor, to cause the apparatus to: 
detect a third short touch input at a portion of the display corresponding to a configured setting of the at least one item indicating the configured setting of the configurable settings included in the pop-up window, 
“The menu 38 also includes a menu item 42K for setting the status of a default visual display provided by the user interface control when the item is selected,” and Satterfield’s device detects “when the menu item 42K is selected.” Satterfield col. 7 ll. 12–14.
and display a setting screen corresponding to the configured setting of the at least one item indicating the configured setting of the configurable settings.
“In particular, when the menu item 42K is selected, a submenu 40 is displayed including a number of menu items 44A–44N.” Satterfield col. 7 ll. 14–16. “Each of the menu items 44A–44N includes a selection indicating the color of the visual display provided by the user interface control when initially selected by a user. For instance, if the menu item 44A is selected, the visual display initially provided by the user interface control for a selected item will be in the color red. Similarly, the menu item 44B, when selected, will cause the visual display provided by the user interface control for a particular item to be in the color blue when initially selected.” Satterfield col. 7 ll. 16–24
It would have been obvious to one of ordinary skill in the art at the time of the claimed invention to follow Ahn’s suggestion of finding “different ways to define or configure the first and/or second types of touch input,” Ahn ¶ 60, by incorporating Satterfield’s series of menus 38 and 40 to further configure the available configured settings in the menu. 
This conclusion follows from the rationale that the use of a known technique to improve similar devices in the same way is prima facie obvious. MPEP § 2143 (subsection (II.)(C.)) (citing KSR Int’l Co. v. Teleflex, Inc., 550 U.S. 318, 417 (2007)). Pursuant to that rationale, the following findings and the preponderance of evidence thereof are noted:
(1) The prior art (Ahn) contained a “base” device according to the evidence presented in the claim mappings earlier in the rejection above. The claimed invention can be seen as an “improvement” for the reasons given by the Applicant on page 11 of the May 6, 2022 Response. That is, Ahn does not explicitly disclose indicating an already-configured setting that was configured “based on a change in setting for at least one item indicating the configurable settings included in the setting screen.”
(2) The prior art (Satterfield) contained a “comparable” device that is not the same as the base device. Satterfield is comparable to Ahn because both references concern software for producing and interacting with graphical user interfaces, although Satterfield’s graphical user interface controls settings for list items in general rather than application icons specifically. Satterfield has also been improved in the same way as the claimed invention, and the evidence for that finding is provided above in the rejection’s mapping of the claim elements to Satterfield’s disclosure.
(3) One of ordinary skill in the art could have applied the known “improvement” technique in the same way to the “base” by device, because Satterfield explicitly encourages the skilled artisan to apply its technique to any list of any kind of item, and that nothing in Satterfield’s disclosure “should be read as restricting the aspects of the invention to an application utilizing a list of e-mail items.” See Satterfield col. 5 ll. 53–61. 
The results—a user interface that is otherwise the same as Ahn’s except for the addition of the extra screen disclosed by Satterfield—would have been predictable to one of ordinary skill in the art, because all of the constituent components of the combination behave the same together as they do separately. That is, nothing about Satterfield’s additional screen affects the base user interface elements from Ahn’s disclosure, and nothing about Ahn’s user interface interferes with Satterfield’s additional screen; it is simply an additional screen. Consequently, there is nothing unexpected that happens as a result of this combination; the feature of one reference is simply added to the features of another.

CONCLUSION
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 C.F.R. § 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 C.F.R. § 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Justin R Blaufeld whose telephone number is (571) 272-4372. The examiner can normally be reached M-F, 9:00am-4:00pm EST. The Examiner may also be reached via e-mail at Justin.Blaufeld@uspto.gov and personal fax at (571) 273-4372.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kavita Stanley can be reached on (571) 272-8352. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300. 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/​apply/​patent-center for more information about Patent Center and https://www.uspto.​gov/​patents/​docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Justin R. Blaufeld
Primary Examiner
Art Unit 2176



/Justin R. Blaufeld/Primary Examiner, Art Unit 2176